Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2020

                                       No. 04-20-00013-CV

                                      James T. MAXWELL,
                                            Appellant

                                                 v.

                                         FROST BANK,
                                           Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI04798
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        The trial court’s judgment was signed on October 9, 2019. Because appellant timely filed
a motion for new trial and notice of appeal, the clerk’s record and reporter’s record were due to
be filed in this court on February 6, 2020. See TEX. R. APP. P. 35.1(a). Neither record has been
filed. The trial court clerk and court reporter have filed notifications of late record stating that
appellant has failed to request and pay, or make arrangements to pay, the fees for preparing the
records and that appellant is not entitled to appeal without paying the fee.

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee for preparing the clerk’s record
has been paid or payment arrangements have been made and any additional contents of the
clerk’s record have been designated pursuant to TEX. R. APP. P. 34.5(b), and (2) a written request
has been made for preparation of the reporter’s record pursuant to TEX. R. APP. P. 34.6 (b), and
the reporter’s fee has been paid or payment arrangements have been made; or (3) appellant is
entitled to appeal without paying the clerk’s fee and the court reporter’s fee.

         If appellant fails to respond within the time provided, and the clerk’s record is not timely
filed, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court